DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 06/23/2021
Applicant Arguments						-Receipt Date 06/23/2021		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 06/23/2021. Claims 1-20 are pending. Claims 1-20 are amended. Applicant's amendments to the claims have overcome the objections and 112(a) rejection previously set forth in the Non-Final Office action mailed 03/23/2021. 

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. 
Applicant submits:
“Grochowski's statement that, "When the confidence value indicates not confident, the predicted value may be suppressed as it may be considered irrelevant," does not disclose, indicate, teach, or suggest that the branch predictor is "deactivated where the branch instruction prediction outcome is not generated". In fact, in Grochowski the opposite is true as the branch predictor is still active, generating branch predictions, and using power and resources to generate those branch predictions (even if those predictions are not utilized).

Applicant appears to argue that since Grochowski has a predicted value inside the branch predictor that it then suppresses, that predicted value must have been “generated”. However, under broadest reasonable interpretation, if the predicted value is not provided to the pipeline, then from the perspective of the rest of the pipeline that predicted value is “not generated” since the rest of the pipelines sees the branch predictor as not having produced/generated a predicted value. This interpretation is further in line with Applicant’s specification at [0029] which discloses that what is meant by the branch predictor being activated is that the “branch predictor's contribution to the branch prediction pipeline 208 may be activated and used to generate predictions”, indicating that the description of the branch predictor is described relative to its relationship with the pipeline. Further, there is no evidence that the terms “deactivated” or “the branch instruction predicted outcome is not generated” refers to the branch predictor conserving “power and resources” as Applicant’s arguments suggests. 
Applicant submits:
“Moreover, independent claim 1 recites that the branch predictor is "deactivated where the branch instruction prediction is not generated for a number of cycles of the processor or a number of branch instructions," not that a generated branch instruction prediction outcome "will not be used by the pipeline" as argued by the Office. In Grochowski, the branch predicator, 
	However, this argument is not persuasive, because, as explained above, under broadest reasonable interpretation, the limitation "deactivated where the branch instruction prediction is not generated" would include branch predictor which does not produce/generate a predicted value to the pipeline as taught by Grochowski [0027]. Further, the predictor in Grochowski suppresses predicted values, i.e. predicted values are not generated, based on the confidence value/counter, and the cycles in which the predicted value is suppressed /not generated is “a number of cycles”. 
	
	In the interest of compact prosecution, Examiner suggests incorporating details regard the Branch Classification Unit and how it is used with the threshold determination module as shown in Fig. 4 and described in [0042]-[0043] may help to overcome the current rejection, however, further search and consideration may be required. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, a branch classification table with specific fields including a branch tag field, a correct prediction counter field, a usefulness field, and a branch type field, where the correct prediction counter field is assigned a value determined by a threshold determination module, where the 
While the prior art was found to generally each classifying branches in a branch classification table (Atkinson Fig. 1 104) and a threshold determination module (Atkinson Fig. 1 108), the prior art was not found to teach a branch classification table with the specific fields described in claim 19, a threshold determination module with the specific circuitry and logic described in claim 19, wherein the threshold determination module supplies a current correct prediction counter value to the branch classification table in response to a new entry being created in the branch classification table. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grochowski US 2005/0216714.
	Regarding claim 1, Grochowski teaches:
1. A processor comprising: 
a processor pipeline comprising one or more execution units configured to execute a plurality of branch instructions ([0013] and [0019]: execution stage 140 of the processor pipeline of Fig. 1 includes branch execution units to execute branch instructions); 
a branch predictor associated with the processor pipeline and configured to predict branch instruction outcomes of the plurality of branch instructions, wherein the branch predictor predicts a branch instruction prediction outcome for each branch instruction of the plurality of branch instructions ([0017], [0020], and [0027]: predictor 124/200 is a branch predictor associated with the processor pipeline of Fig. 1 and predicts outcomes for branch instructions fetched into the pipeline, i.e. for each branch instruction of a plurality of branches), and determines when to execute the branch instruction prediction outcome by: 
incrementing a prediction decision counter in response to an actual execution of a respective branch instruction being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]-[0027]: the branch predictor uses a confidence count/prediction decision counter to determine when to use/execute the predicted outcome of the branch by incrementing the confidence count in response to the predicted value matching the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor); and 
decrementing the prediction decision counter in response to the actual execution of the respective branch instruction not being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]: the branch predictor uses the confidence count to determine when to use/execute the predicted outcome of the branch by decrementing the confidence count if the predicted value does not match the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor), 
wherein, based on the prediction decision counter, the branch predictor is either:
activated and the branch instruction prediction outcome is executed for a number of cycles of the processor ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be activated and the predicted outcome is issued/executed and the cycles that the predicted value is provided for is a number of cycles of the processor) or for a number of branch instructions, 
deactivated where the branch instruction prediction outcome is not generated for the number of cycles of the processor ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be deactivated and the predicted outcome is not generated/suppressed and the cycles that the predicted value is suppressed for is a number of cycles) or the number of branch instructions.

	Regarding claim 2, Grochowski teaches:
2. The processor of claim 1, wherein to activate the branch predictor and execute the branch instruction prediction outcome comprises: 
comparing the prediction decision counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); and 
activating the branch predictor and executing the branch instruction prediction outcome for the number of cycles of the processor or the number of branch instructions in response to the prediction decision counter being incremented to or above the activation threshold ([0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated and the prediction outcome is executed for a number of cycles, in response the counter being above the threshold).

	Regarding claim 3, Grochowski teaches:
3. The processor of claim 1, wherein to deactivate the branch predictor where the branch instruction prediction outcome is not generated comprises:
comparing the prediction decision counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to suppress/deactivate the predictor an not generate/issue the prediction outcome); and 
deactivating the branch predictor where the branch instruction prediction outcome is not generated for the number of cycles of the processor or the number of branch instructions in response to the prediction decision counter being decremented to or below the activation threshold ([0025]-[0028]: the predicted value is suppressed, i.e. the branch predictor is deactivated, in response to the counter being below the threshold, the cycles that the predicted value is suppressed for is a number of cycles that the branch predictor would be deactivated for).

	Regarding claim 4, Grochowski teaches:
4. The processor of claim 2, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold being satisfied at least one more consecutive time, the number of cycles of the processor or the number of branch instructions that the branch predictor is activated and executes the branch instruction prediction outcome ([0025]-[0028] and [0033]: the predicted value is provided when the confidence value is above the threshold, thus the number of cycles that a predicted value is provided, i.e. that the branch predictor is activated, is increased when the confidence value is satisfied a consecutive time).

	Regarding claim 5, Grochowski teaches:
5. The processor of claim 3, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold not being satisfied at least one more consecutive time, the number of cycles of the processor or the number of branch instructions that the branch predictor is not activated where the branch instruction prediction outcome is not generated([0025]-[0028] and [0033]: the predicted value is not provided when the confidence value is not above the threshold, thus the number of cycles that a predicted value is not provided/that the branch predictor is deactivated is increased when the threshold is not satisfied a consecutive time).

	Regarding claim 7, Grochowski teaches: 
7. A computing system comprising: 
a memory ([0013]: memory system 110); and 
a processor ([0013]: processor of Fig. 1), wherein the processor comprises: 
a processor pipeline comprising one or more execution units configured to execute a plurality of branch instructions ([0013] and [0019]: execution stage 140 of the processor pipeline of Fig. 1 includes branch execution units to execute branch instructions);  
a branch predictor associated with the processor pipeline and configured to predict branch instruction outcomes of the plurality of branch instructions, wherein the branch predictor predicts a branch instruction prediction outcome for each branch instruction of the plurality of branch instructions ([0017], [0020], and [0027]: predictor 124/200 is a branch predictor associated with the processor pipeline of Fig. 1 and predicts outcomes for branch instructions fetched into the pipeline, i.e. for each branch instruction of a plurality of branch instructions), and determines when to execute the branch instruction prediction outcome by: 
incrementing a prediction decision counter in response to an actual execution of a respective branch instruction being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]-[0027]: the branch predictor uses a confidence count/prediction decision counter to determine when to use/execute the predicted outcome of the branch by incrementing the confidence count in response to the predicted value matching the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor); and 
decrementing the prediction decision counter in response to the actual execution of the branch instruction not being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]: the branch predictor uses the confidence count to determine when to use/execute the predicted outcome of the branch by decrementing the confidence count if the predicted value does not match the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor), 
wherein based on the prediction decision counter, either:
activate the branch predictor and execute the branch instruction prediction outcome for a number of cycles of the processor ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be activated and the predicted outcome is issued/executed and the cycles that the predicted value is provided for is a number of cycles of the processor) or for a number of branch instructions, or
deactivate the branch predictor where the branch instruction prediction outcome is not generated for the number of cycles of the processor ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be deactivated and the predicted outcome is not generated/suppressed and the cycles that the predicted value is suppressed for is a number of cycles) or the number of branch instructions.

	Regarding claim 8, Grochowski teaches:
8. The computing system of claim 7, wherein activating the branch predictor and executing the branch instruction prediction outcome comprises: 
comparing the prediction decision counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); and 
activating the branch predictor and executing the branch instruction prediction outcome for the number of cycles of the processor or the number of branch instructions in response to the prediction decision counter being incremented to or above the activation threshold ([0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated and the prediction outcome is executed for a number of cycles, in response the counter being above the threshold).

	Regarding claim 9, Grochowski teaches:
9. The computing system of claim 7, wherein deactivating the branch predictor where the branch instruction prediction outcome is not generated comprises:
comparing the prediction decision counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to suppress/deactivate the predictor an not generate/issue the prediction outcome); and 
deactivating the branch predictor where the branch instruction prediction outcome is not generated for the number of cycles of the processor or the number of branch instructions in response to the prediction decision counter being decremented to or below activation threshold ([0025]-[0028]: the predicted value is suppressed, i.e. the branch predictor is deactivated, in response to the counter being below the threshold, the cycles that the predicted value is suppressed for is a number of cycles that the branch predictor would be deactivated for).

	Regarding claim 10, Grochowski teaches:
10. The computing system of claim 8, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold being satisfied at least one more consecutive time, the number of cycles of the processor or the number of branch instructions that the branch predictor is activated and executes the branch instruction prediction outcome ([0025]-[0028] and [0033]: the predicted value is provided when the confidence value is above the threshold, thus the number of cycles that a predicted value is provided, i.e. that the branch predictor is activated, is increased when the confidence value is satisfied a consecutive time).

	Regarding claim 11, Grochowski teaches:
11. The computing system of claim 9, wherein the branch predictor is further configured to: 
increase, in response to the activation threshold not being satisfied at least one more consecutive time, the number of cycles of the processor or the number of branch instructions that the branch predictor is deactivated where the branch instruction prediction outcome is not generated ([0025]-[0028] and [0033]: the predicted value is not provided when the confidence value is not above the threshold, thus the number of cycles that a predicted value is not provided/that the branch predictor is deactivated is increased when the threshold is not satisfied a consecutive time).

	Regarding claim 13, Grochowski teaches:
13. A method comprising: 
detecting, at a processor, a plurality of branch instructions ([0017]: the predictor 124 detects branch instructions when it is a branch predictor); and 
determining, at the processor, branch instruction prediction outcomes of the plurality of branch instructions ([0017], [0020], and [0027]: predictor 124/200 is a branch predictor associated with the processor pipeline of Fig. 1 and predicts outcomes for branch instructions fetched into the pipeline) and determining when to execute the branch instruction prediction outcomes by: 
incrementing a prediction decision counter in response to an actual execution of a respective branch instruction being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]-[0027]: the branch predictor uses a confidence count/prediction decision counter to determine when to use/execute the predicted outcome of the branch by incrementing the confidence count in response to the predicted value matching the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor); and 
decrementing the prediction decision counter in response to the actual execution of the branch instruction not being the same as the branch instruction prediction outcome of the respective branch instruction ([0017] and [0026]: the branch predictor uses the confidence count to determine when to use/execute the predicted outcome of the branch by decrementing the confidence count if the predicted value does not match the actual outcome, i.e. the actual execution of the branch instruction when the predictor is a branch predictor), 
wherein, based on the prediction decision counter, either:
activate a branch predictor and execute the branch instruction prediction outcome for a number of cycles ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be activated and the predicted outcome is issued/executed and the cycles that the predicted value is provided for is a number of cycles of the processor) or a number of branch instructions; or
deactivate the branch predictor where the branch instruction prediction outcome is not generated for the number of cycles ([0017], [0027], and [0033]: based on the confidence count the branch predictor may be deactivated and the predicted outcome is not generated/suppressed and the cycles that the predicted value is suppressed for is a number of cycles) or the number of branch instructions.

	Regarding claim 14, Grochowski teaches:
14. The method of claim 13, wherein determining when to execute the branch instruction prediction outcomes further comprises: 
comparing the prediction decision counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); and 
activating the branch predictor and executing the branch instruction prediction outcome for the number of cycles or the number of branch instructions in response to the prediction decision counter being incremented to or above the activation threshold ([0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated and the prediction outcome is executed for a number of cycles, in response the counter being above the threshold).

	Regarding claim 15, Grochowski teaches:
15. The method of claim 13, wherein deactivating the branch predictor comprises:
comparing the prediction decision counter to an activation threshold ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to suppress/deactivate the predictor an not generate/issue the prediction outcome); and 
deactivating the branch predictor where the branch instruction prediction outcomes are not generated for the number of cycles or the number of branch instructions in response to the prediction decision counter being decremented to or below activation threshold ([0025]-[0028]: the predicted value is suppressed, i.e. the branch predictor is deactivated, in response to the counter being below the threshold, the cycles that the predicted value is suppressed for is a number of cycles that the branch predictor would be deactivated for).

	Regarding claim 16, Grochowski teaches:
16. The method of claim 14, wherein determining when to execute the branch instruction prediction outcomes further comprises: 
increasing the number of cycles or the number of branch instructions that the branch predictor is activated and the branch instruction prediction outcomes are executed in response to the activation threshold being satisfied at least one more consecutive time ([0025]-[0028] and [0033]: the predicted value is provided when the confidence value is above the threshold, thus the number of cycles that a predicted value is provided, i.e. that the branch predictor is activated, is increased when the confidence value is satisfied a consecutive time).

	Regarding claim 17, Grochowski teaches:
17. The method of claim 15, wherein determining when to execute the branch instruction prediction outcomes further comprises: 
increasing the number of cycles or the number of branch instructions that the branch predictor is deactivated where the branch instruction prediction outcomes are not generated in response to the activation threshold not being satisfied at least one more consecutive time ([0025]-[0028] and [0033]: the predicted value is not provided when the confidence value is not above the threshold, thus the number of cycles that a predicted value is not provided/that the branch predictor is deactivated is increased when the threshold is not satisfied a consecutive time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grochowski US 2005/0216714 in view of Atkinson US 7,979,725.
Regarding claim 6, Grochowski teaches: 
6. The processor of claim 1, further comprising: 
a branch classification unit associated with the processor pipeline and the branch predictor, and configured to, in response to detecting each branch instruction of the plurality of branch instructions, classify the branch instruction as at least one of the following: a simple branch or a hard-to-predict (HTP) branch ([0015], [0017], [0025]-[0028] and [0033]: branches are classified as either confident, i.e. simple branch, or not confident, i.e. hard-to-predict branch, the corresponding unit determining the confidence of each branch is a branch classification unit), 
	Grochowski does not explicitly teach:
wherein a classification threshold used for a classification is dynamically adjusted based on a workload of the processor.
	However, Atkinson teaches:
a classification threshold used for a classification is dynamically adjusted based on a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch confidence threshold of Grochowski to be dynamically adjusted based on processor workload as taught by Atkinson. One of ordinary skill in the art would have been motivated to make this modification to control the amount of speculative execution to allow for more efficient power consumption (Atkinson col 6 lines 44-52).

	Regarding claim 12, Grochowski teaches:
12. The computing system of claim 7, wherein the processor further comprises: 
a branch classification unit associated with the processor pipeline and the branch predictor, and configured to, in response to detecting each branch instruction of the plurality of branch instructions, classify the branch instruction as at least one of the following: a simple branch or a hard-to-predict (HTP) branch ([0015], [0017], [0025]-[0028] and [0033]: branches are classified as either confident, i.e. simple branch, or not confident, i.e. hard-to-predict branch, the corresponding unit determining the confidence of each branch is a branch classification unit), 
	Grochowski does not explicitly teach:
wherein a classification threshold used for a classification is dynamically adjusted based on a workload of the processor.
	However, Atkinson teaches:
a classification threshold used for the classification is dynamically adjusted based on a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch confidence threshold of Grochowski to be dynamically adjusted based on processor workload as taught by Atkinson. One of ordinary skill in the art would have been motivated to make this modification to control the amount of speculative execution to allow for more efficient power consumption (Atkinson col 6 lines 44-52).

	Regarding claim 18, Grochowski teaches:
18. The method of claim 13, further comprising:
in response to detecting a branch instruction, classify the branch instruction as at least one of the following: a simple branch or a hard-to-predict (HTP) branch ([0015], [0017], [0025]-[0028] and [0033]: branches are classified as either confident, i.e. simple branch, or not confident, i.e. hard-to-predict branch, the corresponding unit determining the confidence of each branch is a branch classification unit), 
Grochowski does not explicitly teach:
wherein a classification threshold used for a classification is dynamically adjusted based on a workload of the processor.
	However, Atkinson teaches:
a classification threshold used for a classification is dynamically adjusted based on a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch confidence threshold of Grochowski to be dynamically adjusted based on processor workload as taught by Atkinson. One of ordinary skill in the art would have been motivated to make this modification to control the amount of speculative execution to allow for more efficient power consumption (Atkinson col 6 lines 44-52).

Regarding claim 20, Grochowski teaches:
20. The method of claim 13, wherein determining when to execute the branch instruction prediction outcomes further comprises: 
comparing a prediction value from the prediction decision counter to the activation threshold value ([0025]-[0028] and [0033]: the confidence count is compared to a threshold as part of determining to activate the predictor and execute/issue the prediction outcome); 
activating the branch predictor in response to the prediction value being equal to or greater than the activation threshold value ([0025]-[0028] and [0033]: the predicted value is issued, i.e. the branch predictor is activated, in response the counter being above the threshold); and 
deactivating the branch predictor in response to the prediction value being less than the activation threshold value ([0025]-[0028]: the predicted value is suppressed, i.e. the branch predictor is deactivated, in response to the counter being below the threshold).
	Grochowski does not teach:
determining dynamically an activation threshold value for a branch instruction based upon a workload of the processor; 
	However, Atkinson teaches:
determining dynamically an activation threshold value for a branch instruction based upon a workload of the processor (col 5 lines 40-64: thresholding logic computes a branch confidence threshold based on the processor load);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch confidence threshold of Grochowski to be dynamically adjusted based on processor workload as taught by Atkinson. One of ordinary skill in the art would have been motivated to make this modification to control the amount of speculative execution to allow for more efficient power consumption (Atkinson col 6 lines 44-52).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A./Examiner, Art Unit 2183                                                                                                                                                                                                        
	
/William B Partridge/Primary Examiner, Art Unit 2183